ORDER DENYING MOTIONS TO WITHDRAW THE REFERENCE TO THE BANKRUPTCY COURT

GADOLA, District Judge.
Pursuant to 28 U.S.C. § 157(a) and E.D. Mich. LR 83.50(a), bankruptcy cases are automatically referred from the district court to the bankruptcy court. Before this Court are two nearly-identical motions filed by the two above-referenced Garnishee Defendants. The motions seek to withdraw this referral, or reference, to the bankruptcy court, and, as a consequence, the motions request that this Court, instead of the bankruptcy court, adjudicate certain garnishment matters. These two motions were assigned to this Court because of a companion case before this Court involving the above-referenced Plaintiff (case number 03-40109, Kevin Adell v. John Richards Homes Building Company, L.L.C.).
Withdrawing the reference in this situation is permissive; that is, withdrawal is subject to this Court’s discretion. See 28 *139U.S.C. § 157(d); In re Kiefer, 276 B.R. 196, 198 (E.D.Mich.2002) (Gadola, J.); In re Elder-Beerman Stores Corp., Nos. C-3-96-378, C-3-97-299, 1997 WL 1774875, at *2 n. 4 (S.D.Ohio Aug.1, 1997); In re Federated Dep’t Stores, Inc., 189 B.R. 142, 143-44 (S.D.Ohio 1995).
In exercising this discretion, the Court will deny the motions to withdraw the reference because — as articulated on pages one to five of Plaintiffs memorandums in opposition to the respective motions — the matters that the two Garnishee Defendants seek to challenge in this Court are precluded from relitigation under the doctrine of collateral estoppel, and, as a result, the grounds for withdrawing the reference lack merit. See JRH’s Memos, in Opp. 1-5; Becherer v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 43 F.3d 1054, 1069-70 (6th Cir.1995) (quoting S.W. Airlines Co. v. Tex. Int’l Airlines, Inc., 546 F.2d 84, 95 (5th Cir.1977)); Jones v. Craig, 212 F.2d 187, 187-88 (6th Cir.1954); 18A Wright, Miller & Cooper, Federal Practice & Procedure: Jurisdiction 2d § 4451 (2002). Therefore, these garnishment matters should continue to proceed before the bankruptcy court.
ACCORDINGLY, IT IS HEREBY ORDERED that, in case number 03-40277, the motion to withdraw the reference [docket entry 1] is DENIED.
IT IS FURTHER ORDERED that, in case number 03-40278, the motion to withdraw the reference [docket entry 1] is DENIED.
SO ORDERED.